In re: James Fisher and Thelma Leonard et al. applying for certiorari or writ of review to the Court of Appeal, First Circuit, Parish of St. Helena. 246 So.2d 218; 246 So.2d 230.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Granted as to assignment of error No. 1, relating to jurisdiction over Albany Machine & Supply Co. & Dorris Co. In all other respects the application is denied.